PEARSON, Judge,
(concurring in part and dissenting in part).
It is my view that the chancellor erred in trying the issue of fraud in the procurement of the New York decree for alimony and support, when that defense was not included in the answer and no opportunity was given the appellant to meet the charge. Therefore I do not concur in that portion of the opinion which holds that the chancellor properly refused to enforce the New York judgment because the record supported the chancellor’s finding of trickery and fraud on the husband. I concur, never*857-theless, in the decision and base my concurrence upon the holding, as expressed by the majority opinion, that the chancellor’s refusal to grant the requested relief was properly based on equitable defenses presented by the husband.